Citation Nr: 0910758	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-43 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied the above claim.

In April 2007, the Veteran had been scheduled for a personal 
hearing over which a Veterans Law Judge of the Board would 
have presided while at the RO.  However, in March 2007, he 
withdrew his request for a hearing.

This matter was previously before the Board in June 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

A psychiatric disorder was not shown in active service or for 
many years thereafter; nor was a psychosis shown to be 
manifested to a compensable degree during the first post 
service year.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder  are not met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003, March 2006, July 2007, and 
September 2008 the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirement, requisite notice was 
provided to the Veteran by the letter dated in July 2007.  
Nevertheless, because the claim for service connection is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the Veteran under the holding in Dingess. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was provided with a VA 
examination.  His available relevant service, VA and private 
medical treatment records have been obtained.  The Board 
notes that in the June 2007 Remand, the RO was directed to 
obtain copies of the Veteran's mental health clinical records 
from the USAF Hospital in Myrtle Beach, South Carolina, dated 
from January 1974 to April 1974.  In an Appellant's Post-
Remand Brief dated in January 2009, the Veteran's 
representative asserted that these records had not been 
obtained by the RO.  However, the RO attempted to obtain 
these records from the National Personnel Records Center 
(NPRC) in July 2007, and received a response from the NPRC in 
March 2008 that no records could be located.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain additional medical records.  Id.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service connection for a psychiatric disorder

The Veteran argues that he has a psychiatric disorder 
manifested by depression as a result of his period of active 
service.  He has asserted that during his period of active 
service, two of his grandparents and a nephew died which 
resulted in his experiencing depression which led to his drug 
use and eventual abuse.  He contends that his symptoms have 
been chronic and have continued since that time.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain psychoses may be established 
based upon a legal "presumption" by showing that either is 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed, as in the instant 
case, after October 31, 1990, payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(m), 3.301(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran's service treatment records are negative for any 
treatment for symptoms associated with a psychiatric 
disorder.  A service treatment records dated in January 1974 
shows that the Veteran was treated at the mental health 
center, however, there is no indication that the Veteran was 
treated specifically for symptoms associated with a 
psychiatric disorder.  A service personnel record dated in 
February 1974 shows that the Veteran entered a drug and 
alcohol rehabilitation program following the use of 
amphetamines, LSD, and marijuana.

A chronological record of medical care dated in April 1974 
shows that the Veteran had been in a drug rehabilitation 
program for amphetamine and LSD abuse.

The Veteran's separation report of medical examination dated 
in May 1974 shows that clinical psychiatric evaluation was 
normal with no personality deviation specified.  The examiner 
noted that the Veteran denied any family history of 
psychosis.  In the associated report of medical history, the 
Veteran indicated that he had never had depression, excessive 
worry, or nervous trouble of any sort.  

Subsequent to service, VA outpatient treatment records dated 
from April 1993 to November 2004 show intermittent treatment 
for symptoms associated with schizophrenia, not otherwise 
specified; depressive disorder; tobacco use disorder; alcohol 
dependence; cocaine dependence; polysubstance abuse; and 
psychosis.

A VA mental disorders examination report dated in July 1996 
shows that the Veteran was given a diagnostic impression of 
polysubstance abuse (alcohol, cocaine, and cannabis); history 
of polysubstance abuse (LSD, amphetamines, and powder 
cocaine); and schizoaffective disorder.  The examiner 
indicated that besides the Veteran's drug use having begun in 
the service, there was no evidence that the difficulties he 
experienced now had anything to do with his work in the 
service.

A lay statement from E. T., dated in December 2003, shows 
that the Veteran was said to have demonstrated a change in 
behavior following his return from active service in the Air 
Force.  Specifically, he was said to be depressed and 
paranoid with occasional suicidal ideations.  He was also 
said to have begun to abuse drugs and alcohol.

A lay statement from E. B., the Veteran's sibling, dated in 
August 2007, shows that the Veteran was said to have become 
depressed during service following the death of his 
grandfather, grandmother, and nephew.  He was described as 
being overwhelmed by grief and plunging into a steady diet of 
drugs and alcohol.

A VA examination report dated in April 2008 shows that the 
Veteran was diagnosed with schizoaffective disorder and 
polysubstance abuse, in remission.  In an addendum, the 
examiner noted that he had reviewed the Veteran's claims file 
following the examination of the Veteran and a change in his 
report was not warranted.  In a second addendum to the 
report, also dated in April 2008, the examiner opined that 
the Veteran's psychiatric disorder did not begin while in 
service.  The examiner explained that the Veteran had been 
discharged from service for abusing substances, including LSD 
and amphetamines.  Apparently, he had been sent for 
rehabilitation and had been found to possess substances while 
in rehabilitation.

A lay statement from T. C. H., the Veteran's daughter, dated 
in October 2008, shows that the Veteran was said to have 
demonstrated a change in behavior following his return from 
active service in the Air Force.  Specifically, prior to 
service he was a described as a happy, fun-loving, man, and 
following service he appeared to be very depressed.

Having carefully considered the evidence of record, the Board 
finds that the Veteran's service treatment records are 
completely silent as to any diagnosis of a psychiatric 
disorder during his period of active service.  The Veteran's 
separation physical examination report is highly probative as 
to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The May 1974 separation examination report is 
entirely negative for any symptoms associated with a 
psychiatric disorder and weighs heavily against the claim.  
The weight of the service medical records, including the May 
1974  separation examination, is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the Veteran.

The first medical evidence of record of a psychiatric 
disorder was not until 1993, more than 19 years following 
discharge from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds probative the July 1996 and April 2008 
opinions of the VA examiners that stated that there was no 
evidence that the difficulties he experienced now had 
anything to do with his work in the service; and that the 
Veteran's psychiatric disorder did not begin while in 
service.  These opinions are considered probative as they 
were definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are a physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The competent medical evidence of record all suggests that 
the Veteran's current psychiatric disorder was not caused by 
or a result of his period of service.  As the medical 
evidence of record has not established a nexus between the 
Veteran's service and the presently diagnosed psychiatric 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

There is no indication that the Veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the Veteran's statements, as well as 
the various lay statements, in support of his claim that he 
has a psychiatric disorder as a result of his service.  While 
they are all certainly competent to describe the extent of 
the observed symptomatology, there is no evidence that either 
possess the requisite medical training or expertise necessary 
to render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As to the Veteran's polysubstance abuse during and subsequent 
to service, the competent medical evidence of record clearly 
demonstrates that the Veteran willfully engaged in illegal 
drug use during service and for several years thereafter. 
Compensation cannot be paid if a disability is a result of a 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (2008).

The Board notes that in Allen v. Principi, 237 F.3d. 1368 
(Fed. Cir. 2001) the United States Court of Appeals for the 
Federal Circuit held that a Veteran can receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of a service-connected disability.  The 
Court made it clear that in order to grant service connection 
for alcohol or drug abuse secondary to a service connected 
disability there must be a causal relationship between the 
service connected disability and the alcohol or drug abuse.  
The Court stated "clear medical evidence establishing that 
the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed.  Allen, 237 F.3d at 1377.

To the extent that the Veteran bases his argument that 
depression during service caused him to engage in 
polysubstance abuse, the Veteran is considered credible. 
However, the Veteran is not currently in receipt of service 
connection for any disability.  The competent medical 
evidence in this case establishes that the Veteran's alcohol 
and drug dependence precipitated his subsequent diagnosis of 
a psychiatric disorder.  The evidence does not show that a 
service-connected psychiatric disorder caused his alcohol and 
drug abuse, nor has any competent medical examiner rendered 
an opinion indicating that the Veteran has a psychiatric 
disorder that is linked to any incident of active service.

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


